Title: To James Madison from David Humphreys, 27 July 1801 (Abstract)
From: Humphreys, David
To: Madison, James


27 July 1801, Madrid. No. 282. Encloses copy of 2 July letter from Commodore Dale announcing his arrival at Gibraltar and his plan to sail for Algiers the next day, leaving behind a frigate “to watch the motions” of two Tripolitan vessels anchored at Gibraltar. Transmits O’Brien’s dispatch [O’Brien to JM, 24 June 1801]; report of Tripolitan seizures of American vessels has not been confirmed. Discusses lucrative opportunities for American commerce in Mediterranean. Reports return of British fleet to Gibraltar, with captured ship in tow. Has been informed that convention was signed between French and Papacy. Postscript of 28 July recommends that American squadron cooperate with Swedish frigate now in the area, since the Swedish-Tripolitan treaty has been rejected in Stockholm.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 4 pp.; marked “(third copy)”; in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner as received 24 Sept. Extract printed in National Intelligencer, 28 Sept. 1801. Enclosure 2 pp.


